On Application for Rehearing
PER CURIAM.
On application for a rehearing, attention was called to the fact that we overlooked a stipulation that the defendant had paid to plaintiff, or for his account, medical and hospital expenses in the sum of $728.50 under the medical-expense coverage of defendant’s policy, and that, accordingly, we failed to give credit to defendant for said payment, which we should have done for the reasons assigned in the companion case of Wise v. Agricultural Insurance Company, 140 So.2d 662, bearing No. 9701 of the docket of this court.
Therefore, our original decree is amended by reducing the award therein by the sum of $728.50, or to the sum of $9,271.50, and, as thus amended, is reinstated and made the final judgment of this court.
The applications for a rehearing urged on behalf of both plaintiff and defendant are denied.
Rehearing denied; GLADNEY, J., dissents.